Citation Nr: 1741154	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

1.  Entitlement to an effective date prior to July 8, 2005, for the awards  of service connection for right and left foot hallux valgus.

2.  Entitlement to an initial, compensable rating prior to August 18, 2010, for hallux valgus of the right foot.  

3.  Entitlement to an initial, compensable rating prior to August 18, 2010, for hallux valgus of the left foot.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from November 1994 to January 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from various rating decisions of the VARO in Jackson, Mississippi.

By way of background, service connection for bilateral hallux valgus was granted by the Board in a June 2010 decision.  The RO then implemented  that award  via a July 2010 rating decision, wherein an initial 0 percent ( noncompensable) disability rating, each, was assigned for right and left foot hallux valgus,   effective July 8, 2005.  Then, in an April 2011 rating decision, the RO increased the disability rating assigned for each disability 10 percent,, effective August 18, 2010 (identified as he date of receipt of a claim for increase).  Thereafter, the Veteran then submitted correspondence, dated in May 2011, wherein she requested an earlier effective date and a compensable rating for each footdating back to 1995.  In a September 2011 rating decision, the RO granted an earlier effective date of January 26, 1995, for the award of service connection for  hallux valgus of each foot, and assigned  noncompensable ratings  or the period prior to August 18, 2010.  

The Veteran filed a notice of disagreement (NOD) in January 2012, arguing for a compensable rating effective from January 26, 1995.  In December 2012, the RO issued a statement of the case (SOC) addressing the issue of entitlement to  initial, compensable rating for right and left foot hallux valgus.  The SOC also indicated that the question of the propriety of January 26, 1995, as the effective date for the award of service connection was being forwarded to the rating board for review.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.  

After the Veteran perfected an appeal to the Board, the RO issued a rating decision in March 2013 wherein it found that the assignment of January 26, 1995, as the effective date for the award of service connection for bilateral hallux valgus was clear and unmistakable error (CUE).  The RO then reestablished July 8, 2005, as the effective date for the award of service connection for right and left foot  hallux valgus.  A supplemental SOC (SSOC) was issued in December 2013 and in February 2014, the RO certified for appeal to the Board the issue of entitlement to 10 percent ratings for bilateral hallux valgus, effective January 26, 1995.

In March 2017, the Veteran testified during Board video-conference hearing before the undersigned Veterans Law Judge.  Although the undersigned has handwritten notes from that hearing that have been made available, unfortunately, a hearing transcript was unable to be prepared due to malfunctions with the Digital Audio Recording System.  In July 2017, the Veteran was informed of the problem and was provided the opportunity to have another Board hearing.  The Veteran responded that same month, stating that she did not wish an additional hearing and requested her case to be considered on the evidence of record.

In light of RO's various adjudicatory determinations made during the pendency of this appeal and for reasons made clear below, the Board has characterized the appeal as encompassing the three matters set forth on the title page.

While the Veteran previously had a paper claims file, this appeal is now fully  being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA file, consisting of adjudicatory decisions, notification letters, and VA medical records.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The evidence suggests that the Veteran filed a claim for service connection for a bilateral foot disability within a year of discharge from service; there is no evidence that that claim was formally withdrawn or that it was adjudicated;  thus, the claim for a bilateral foot disability remained pending until the Board's June 2010 award of  service connection for hallux valgus of each foot..

3.  The evidence shows that mild hallux valgus deformities of both feet  have existed since 1995, which  have,  since that time likely resulted in joint pain that impairs the Veteran's ability to stand and walk. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of January 26, 1995, for the award of service connection for right and left foot  hallux are met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating for hallux valgus of the right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating  for hallux valgus of the left foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board finds it necessary to engage in a brief discussion of how it has determined the relevant issues on appeal.  

As discussed in the Introduction above, service connection for bilateral hallux valgus was awarded by the Board in a June 2010 decision.  The RO then initiated action to implement the Board's grant of service connection and to assign an effective date and disability ratings in the first instance, via a July 2010 rating decision.  Notably, upon receipt of the RO's determination with regard to the assignment of noncompensable ratings, effective from July 8, 2005, the Veteran submitted correspondence dated on August 11, 2010, stating that she "strongly . . . disagree[d] with the decision" made for her, directing the RO to consider her medical discharge from service.  (Parenthetically, the Board notes that a receipt date is not evident from the document.)  Attached to her correspondence was a copy of the first page of the July 2010 rating decision.  Also of record is a statement in support of claim, dated August 11, 2010, and received by VA on August 17, 2010, wherein the Veteran reported that she suffered from foot pain and swelling.  The Veteran referenced the RO's assignment of noncompensable ratings and then requested to file "a service connected claim on [her] feet, left and right.]

At the outset, the Board notes that it does not appear that the agency of original jurisdiction (AOJ) considered whether the Veteran's filing could be construed as a NOD as to the July 2010 rating decision.  Rather, as evidenced by the April 2011 rating decision, the AOJ considered the correspondence to be a claim for an increased evaluation for the Veteran's bilateral hallux valgus.

Upon de novo review, however, the Board finds that, liberally construed, the Veteran's correspondence dated in August 2011, constitutes a valid NOD as to both the disability rating and the effective date assigned in connection with the award of service connection for bilateral hallux valgus.  In this regard, the Board notes that relevant regulations define an NOD as "[a] written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [AOJ] and a desire to contest the result."  38 C.F.R. § 20.201 (2016); see Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002).  The NOD must be expressed "in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review" and "the specific determinations with which the claimant disagrees must be identified."  38 C.F.R. § 20.201.

In her August 2011 correspondence, the Veteran stated specifically that she disagreed with the RO's decision, and attached a copy of that decision.  She also referenced the assignment of a noncompensable disability rating, as well as directing attention to her discharge from service.  It seems evidence from this communication that the Veteran believes she is entitled to a compensable rating back to the date of discharge from service.  

Accordingly, the Board concludes that the Veteran filed a valid NOD as to the July 2010 rating decision and will, therefore, consider the issues of entitlement to an effective date earlier than July 8, 2005, and to initial compensable disability ratings de novo, without regard to the actions thereafter taken by the RO, to include its assignment of an earlier effective date and subsequent finding of CUE.  The Board also finds it proper to do so in the first instance, as these issues have, during the pendency of the claim, been addressed by the RO.  Lastly, the Board points out that the Veteran has requested 10 percent ratings for right and left foot hallux valgus, dating back to 1995.  See Statement in Support of Claim, dated in May 2011.  Thus, as the Board will grant an earlier effective date of January 26, 1995, and assign 10 percent ratings as of that date, the decisions as to all matters on appeal are favorable and constitute full grants of the benefits sought.  Accordingly, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and/or its implementing regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

I.  Effective Date

Regarding the assignment of effective dates, the effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2016).  But see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that "an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  Thus, although the law requires the Secretary to "give a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations'" Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)), [i]t follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised," Criswell, 20 Vet. App. at 503-04.

Moreover, the United States Court of Appeals for Veterans Claims (Court) has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2016).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

A review of the record shows that the Veteran filed a claim for service connection for chronic foot pain on July 8, 2005, which claim led to the current appeal.  Notably, however, she then indicated having filed an earlier claim for the same condition upon discharge from service.  Although an earlier claim is not located in the claims folder, other evidence of record supports a finding that the Veteran did indeed file a claim for service connection for a bilateral foot condition within a year of discharge from service.  Indeed, the Veteran was scheduled for a VA foot examination, which examination was conducted in November 1995.  The report of that examination indicates that the Veteran had filed a claim for service connection for flat feet.  Although there is no indication that any such claim was in fact adjudicated and the Veteran herself in fling her 2005 service connection claim reports that she did not follow through on her earlier claim, there is no evidence that the Veteran formally withdrew her claim.  Further, in a January 2008 remand action, the Board noted that it appeared as though the Veteran had filed a claim for service connection in 1995 but that the claims folder contained no record of any such claim.  The presumption of regularity would dictate that the Veteran would not have been scheduled for a VA examination unless a claim for service connection had been filed.  Thus, the Board finds no reason to doubt that the Veteran did in fact file a claim for service connection for a bilateral foot condition in 1995.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for service connection is deemed to encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed).  

As there is no indication that the claim for service connection for flat feet, which can be considered generally as a claim for foot problems, filed sometime prior to November 1995 and within a year of discharge from service was formally withdrawn or that it was adjudicated on the merits, the Board finds that that claim remained pending until service connection was granted for bilateral hallux valgus in June 2010.  Accordingly, entitlement to an earlier effective date of January 26, 1995, the day following the Veteran's discharge from service, is warranted for the grant of service connection for bilateral hallux valgus.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

II.  Disability Ratings

Having determined that the Veteran is entitled to an effective date of January 26, 1995, for her award of service connection for bilateral hallux valgus, the Board will now consider whether she is entitled to a compensable rating for hallux valgus of the left or right foot at any point from January 26, 1995, to August 18, 2010, the date upon which a 10 percent rating has been assigned.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007;Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's hallux valgus of each foot  has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280.  Under DC 5280, unilateral hallux valgus will be rated as 10 percent disabling when it requires surgical operation with resection of the metatarsal head or if it is severe in nature, which would equivalent to amputation of the great toe.  See 38 C.F.R. § 4.71a, DC 5280..

A review of the Veteran's service treatment records shows that she was medically discharged from service due to pain in her feet, diagnosed and bilateral pes planus and plantar fasciitis, which was determined to have pre-existed service.  When examined in November 1995, the Veteran reported having developed pain and swelling in both feet during service.  She further complained of current foot pain when standing.  Physical examination of the feet revealed a little prominence of the first metatarsal phalangeal joint, but all toes were noted to have normal range of motion.  Imaging studies conducted at that time were interpreted to reveal a mild hallux valgus deformity at the metatarsal phalangeal joint of the right and left first toes.

When filing her claim for service connection in July 2005, the Veteran the Veteran reported that she suffered from chronic pain in her feet.  During a November 2007 hearing, the Veteran reported that she began to experience foot pain in service.  She stated that after service, she did not seek medical treatment due to a lack of insurance, but that she continued to experience foot pains, especially with any prolonged standing and walking.  The Veteran was again examined in January 2010.  The examiner indicated that the Veteran's mild hallux valgus deformity was first shown on x-ray taken in November 1995 and that it had not progressed since that time.

Regarding the assigned rating for the Veteran's right and left foot hallux valgus, initially, the Board notes that prior to August 18, 2010, the record reflects that there was been no operation with resection of the metatarsal head of the right foot.  In addition, the evidence does not demonstrate that the Veteran's hallux valgus disability best characterized as "severe" in nature, equivalent to amputation of the great toe.  Accordingly, a compensable rating is not warranted for the right or left foot under DC 5280.  

Nevertheless, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the Veteran is entitled to 10 percent rating for her right and left foot hallux valgus.  In this regard, the Board points out that 38 C.F.R. § 4.59 provides in pertinent part: "The intent of the [rating] schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59 (2016).  As recently discussed by the Court, 38 C.F.R. § 4.59 "is one of several regulations that precede the rating schedule for the musculoskeletal system and explain how to arrive at proper evaluations under the DCs appearing in the disability rating schedule."  Petitti v. Shinseki, 27 Vet. App. 415, 424 (2015).  In Petitti, the Court held that "[u]nder [38 C.F.R.] § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint."  Id. at 425.  In Southall-Norman v. McDonald, the Court found that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements."  28 Vet. App. 346 (2016).  Further, as previously held by the Court, application of 38 C.F.R. § 4.59 is not limited to cases in which there are findings of arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011),

Overall, the Board finds that 38 C.F.R. § 4.59 applies in this case and can serve as a basis for awarding a compensable ratings for the Veteran's right and left foot hallux valgus when reasonable doubt is resolved in favor of the Veteran.  

In this regard, the Board observes, initially, that "hallux valgus" is generally defined as "angulation of the great toe toward the other toes, where the great toe may ride under or over the other toes."  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  Accordingly, the Board finds that the Veteran's disability picture contemplates involvement of joints of the feet.  

Further, the evidence suggests that the Veteran's right and left foot hallux valgus has resulted in pain.  Complaints of foot pain are noted throughout the record, and the Veteran reported foot pain at the time of the 1995 VA examination, as well as continued foot pain since that time during her 2007 hearing and subsequent VA examinations.  Although there was no objective evidence of pain or tenderness at the time of the 1995 examination, the Veteran is competent to report on such symptoms as pain.  Moreover,  as noted, a VA examiner in 2010 indicated that the Veteran's hallux valgus had not progressed since 1995, which would suggest that the symptomatology then experienced would be similar to that experienced in 1995.  Notably, in awarded the Veteran 10 percent ratings for her right and left foot hallux valgus, the RO did so pursuant to application of 38 C.F.R. § 4.59 and the presence of foot pain.  

Accordingly, in light of all the above, and with resolution of all reasonable doubt in favor of the Veteran, an initial rating of 10 percent rating, each, e for right and left foot hallux valgus, due to an actual painful joint, is warranted from the  January 26, 1995 effective date of the awards of service connection,  See Petitti and Southall-Norman, both supra; 38 C.F.R. § 4.59.  

II.  Conclusion

In consideration of the Veteran's express request for 10 percent ratings dating back to 1995, the Board finds that the above decisions constitute full grants of the benefits sought on appeal. Notably, no other issues have been raised by the Veteran or the evidence of record with respect to the claims herein decided.   See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).







       (CONTINUED ON NEXT PAGE)




ORDER

An effective date of January 26, 1995, for the awards of service connection for right and left foot hallux valgus is granted.

An initial 10 percent rating for hallux valgus of the right foot, effective January 26, 1995, is granted, subject to the legal authority governing the payment of compensation.

An initial 10 percent rating for hallux valgus of the left foot, effective January 26, 1995, is granted, subject to the legal authority governing the payment of compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


